                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


RICKEY J. HARRIS, III,

                        Plaintiff,

       v.                                                     Case No. 18-C-813

ANTHONY EMANUELE,
and MICHAEL ZETTING,

                        Defendants.


                                     DECISION AND ORDER


       On February 1st, 2019, the defendants filed a motion asking the court to extend both the

discovery and motions deadlines by 90 days because they have been unable to locate the plaintiff

since he was released on active community supervision on January 10, 2019. WISCONSIN PRISON

INMATE LOCATOR, https://appsdoc.wi.gov/lop/ (last visited February 4, 2019). Rather than grant

the defendants’ request, I conclude that the case should be dismissed.

       It is not the job of the attorney for the defendants to conduct a search for the plaintiff’s

current address. The plaintiff has previously been warned that he must notify the clerk of court of

any change of address and that failure to do so could result in dismissal of his case for failure to

prosecute. ECF No. 9 at 9; ECF No. 20 at 5. Failure to prosecute and to comply with a court’s

orders are grounds for dismissal. See Fed. R. Civ. P. 41(b). Because the plaintiff has failed to

provide the clerk of court with his current address for over three weeks and had previously been

warned that failure to do so could result in dismissal, the court orders that his case be DISMISSED

for failure to prosecute and comply with the court’s orders. The Clerk of Court is directed to enter

judgment accordingly.
SO ORDERED this 4th day of February, 2019.

                               s/ William C. Griesbach
                               William C. Griesbach, Chief Judge
                               United States District Court




                                  2
